DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160376263-A1 (hereinafter PATRON) US 20060051465 A1 (hereinafter KYLE) as evidenced by US 20200138772 A1 (hereinafter BERL) and further in view of US 20120097179 A1 (hereinafter KESSELMAN).
Regarding claim 12, PATRON discloses compounds and compositions known to modify the perception of bitter taste, and combinations of said compositions and compounds with 
PATRON specifically discloses that the compositions contain; honey (¶145, ¶148, ¶150); maple syrup (¶150); an oil (¶142, ¶160, ¶179, ¶184, ¶232); and water (¶91).  PATRON discloses that the compositions can be used in wraps for smoking articles (¶192).   
PATRON may not explicitly disclose that the compositions contain pine rosin or acai gum.  PATRON does not explicitly disclose wherein the wrap comprises a roll of perforated tear-off wrap sheets; wherein the composition is applied only along a single side of the wrap and only along a single longitudinal edge of the wrap; and wherein wrap is only perforated perpendicularly to the single longitudinal edge of the wrap.
PATRON discloses that the compositions comprise pine derivatives (¶147, ¶149, ¶158, ¶184).  PATRON discloses that the pine derivatives include, “Pine Bark, White, Extract Solid (Pinus Strobus L.), Pine Bark, White, Oil (Pinus Strobus L.), Pine Bark, White (Pinus Strobus L.), Alpha-Pinene, Beta-Pinene, Pine Needle, Dwarf, Oil (Pinus Mugo Turra Var. Pumilio (Haenke) Zenari), Pine, Scotch, Oil (Pinus Sylvestris L.), Pine Tar, Oil (Pinus Spp.), Pine, White,” (¶147).  
PATRON further discloses that the compositions comprise gum Arabic (¶147, ¶158, ¶184) as well as additional derivatives from the acacia plant, flowers, and berries (¶184).  BERL teaches stabilized formulations of cannabinoid compositions (abstract).  BERL defines that 
KYLE teaches additive delivery laminate is suitable for packaging with a thermoplastic polymer and a hydrogenated wood rosin as a toughening agent (Abstract).  KYLE specifically teaches that tackifiers can serve as polymer toughing agents in the delivery layer (¶25).  The tackifier can be a pine gum or rosin (¶26, ¶101).  The pine rosin is combined with a flavor to produce a slurry (¶101).  
KESSELMAN teaches methods and structures for paper structures used by an end user to create a cigar or cigarette (Abstract).  KESSELMAN teaches that papers or leaves have an edge coated with adhesive for sealing the rolled smoking article (¶5).  KESSELMAN teaches that the adhesive material 130 is disposed along an edge 124 (Figs. 1A and 2A, ¶42, Claim 1).  KESSELMAN further teaches a second embodiment showing in Fig. 4 (¶63).  In the embodiment in Fig. 4, composition can be applied to at least one of the first height edge 410 or the first width edge 420.  It is optional to apply to one or both (¶63).  As shown in Fig. 4, when applied to first height edge 410, the perforation is perpendicular to the edge with the composition adhesive applied.  KESSELMAN further teaches several embodiments that have the adhesive applied to only on side (Figs. 5B and 6).  In Fig. 5B the adhesive is only on the height edge (¶67).  In Fig. 6, the adhesive is only on the width edge (¶79).  KESSELMAN in Fig. 6 illustrates perforations perpendicular to the adhesive.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PATRON to include pine rosin or acai gum and wherein the wrap comprises a roll of perforated tear-off wrap sheets; wherein .
Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues, “However, Kesselman does not teach applying adhesive only along a single side and only along a single edge. Accordingly, Applicant has amended claim 12 to further require this specific arrangement…”  As discussed above, KESSELMAN does teach applying adhesive only along a single side and only along a single edge as seen in Figs. 5A-6. 
Applicant argues, “Thus, Fig. 4 is not teaching perforating the sheets only perpendicularly to the adhesive strip. In fact, Kesselman teaches the opposite, as perforating non-perpendicularly to some adhesive edge is necessary in every embodiment which Kesselman presents.”  However, Fig. 6 shows adhesive perpendicular to the perforations AND Figs. 5A and 5B shows adhesive non-perpendicular to the perforation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747